Exhibit 10.4

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT LETTER

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned Highwood Investments, LLC, an Illinois
limited liablility company (“Assignor”) hereby assigns to Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Assignee”) all of Assignor’s
right, title and interest to purchase those properties leased to Dolgencorp, LLC
which are located at (i) 2956 Hamilton Road, LaGrange, Georgia, (ii) 112 Wares
Cross Road, LaGrange, Georgia, (iii) 7768 Newnan Road, Brooks, Georgia, (iv) 109
Sam Houston School Road, Maryville, Tennessee, (v) 4919 Lee Road 270, Valley,
Alabama, (vi) 501 E. Main Street, Daleville, Alabama and (vii) 5475 Moffett
Road, Mobile, Alabama (“Properties”) pursuant to that certain Purchase Agreement
Letter between Assignor, as purchaser, and The Broadway Group, LLC, as seller,
dated July 30, 2012 (the “Purchase Agreement Letter”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.

 

This Assignment and Assumption of Purchase Agreement Letter is effective as of
the 28th day of December, 2012.

 

ASSIGNOR: Highwood Investments, LLC, an Illinois limited liability company

 

By: /s Lawrence J. Starkman

 

Name: Lawrence J. Starkman

 

Title: Managing Member

 

ASSIGNEE:

 

Inland Real Estate Acquisitions, Inc., an Illinois corporation

 

By: /s G. Joseph Cosenza

 

Name: G. Joseph Cosenza

 

Title: President

